ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derek Denhart on 06/16/2022.

Claims 1, 10, 14, 18 and 24 have been amended to:

1.	(Currently Amended) A pump assembly comprising:
	a pump housing adapted to be placed in a pump well and to contain a pumping unit;
	a fixed filter screen mounted inside the pump housing; and
	a brush mounted inside the pump housing adjacent to the filter screen, wherein the brush is attached to a weighted componentand adapted to be moved by a gravitational force to translate along a surface of the filter screen upon removal of the pump housing from the pump well, wherein said removal is in an upwards direction that allows the gravitational force to act on the weighted component such that 

10.	(Currently Amended) The pump assembly of claim 1, 

14.	(Currently Amended) A pump assembly comprising:
	a pump housing adapted to contain a pumping unit;
	a substantially planar fixed filter screen mounted inside the pump housing; and
	a manually-operated brush mounted adjacent the filter screen, wherein the brush is adapted to rotate while in contact with the filter screen and with an axis of rotation perpendicular to a plane defined by the filter screen, and wherein the plane defined by the filter screen 

18.	(Currently Amended) The pump assembly of claim 17, wherein the filter screen comprises an exposed surface and the brush is adapted to 

24.	(Currently Amended) A pump assembly comprising:
	a pump housing adapted to contain a pumping unit;
	a substantially semi-cylindrical fixed filter screen mounted inside the pump housing; and
	a manually-operated brush nested with the filter screen, wherein the brush is adapted to rotate while in contact with the filter screen and with an axis of rotation aligned with a longitudinal axis of the filter screen.

Reasons for Allowance
Claims 1-8, 10, 14-18, 20 and 24-25 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach a pump assembly comprising the particular brush and filter configurations in combination with the other claim limitations.
The closest prior art of record concerning the brush and filter configuration per claim 1 is that of US 20130180902 (Frey), such that Frey teaches an assembly comprising a brush adapted to be moved by a gravitational force along a surface of a filter screen due to a weighted component (see Fig. 7-8). However, Frey fails to teach and/or suggest how said assembly can be integrated into a pump housing adapted to contain a pumping unit.
The closest prior art of record concerning the brush and filter configuration per claim 14 is that of US 1707846 (Corkran), such that Corkran teaches an assembly comprising a manually-operated brush adapted to clean a filter screen (see Fig. 1-3). However, Corkran fails to teach and/or suggest wherein the brush is adapted to rotate with respect to the filter screen [e.g., the brush per Corkran is configured to be rocked back and forth to clean the filter screen], and how said assembly can be integrated into a pump housing adapted to contain a pumping unit.
The closest prior art of record concerning the brush and filter configuration per claim 24 is that of US 3959140 (Legras), such that Legras teaches an assembly comprising a manually-operated brush nested with a cylindrical filter screen and configured such that the brush is adapted to rotate while in contact with the filter screen and with an axis of rotation aligned with a longitudinal axis of the filter screen (see Fig. 1-2). However, Legras fails to teach and/or suggest an embodiment via which the filter screen is provided as a semi-cylindrical filter screen [e.g., not formed as a complete cylindrical filter screen], and how said assembly can be integrated into a pump housing adapted to contain a pumping unit.
The prior art reference US 20140050562 (Welte) is the closest prior art of record concerning a pump assembly that includes a brush (37) and filter (36) (see Fig. 9), however, the brush and filter per Welte are not configured per the aforementioned claims, and similarly, the brush and filter per Welte cannot be modified to implement the configurations per the aforementioned claims without going against the principles of operation of the claimed invention(s).
In view of the closest prior art teachings discussed above, the claimed inventions may be regarded as novel and inventive pump assemblies, such that said pump assemblies constitute distinct and/or improved configurations for cleaning a filter inside of a pump assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747